Title: To James Madison from James Monroe, 21 April 1815
From: Monroe, James
To: Madison, James


                    
                        
                            
                                Dear Sir
                            
                            WASHINGTON, april 21. 1815.
                        
                        I returned yesterday from Loudoun, rather injur’d than benefitted by the trip. The slightest exposure, since my late indisposition produces cold & fever, both of which I have suffer’d in my absence. I found our daughter sick of the epidemick, & mrs. M. not much improvd in her health. These circumstances will keep us longer here than we had intended & expected.
                        I had the pleasure to receive your letter of the 18th. & other communications which had arrivd in my absence. The affr with Genl Ripley is settled by his abandong. the claim to a court, & accepting a brevett. Mr. Dallas arranges him as one of the retaind Brgs. & a member of the board, & they begin in a day or two, altho’ genl Brown has not arrivd. He is daily expected. On the case with Onis & other subjects mentiond in yours I will be more full in my next. With affectionate respect
                        
                            
                                Jas Monroe
                            
                        
                    
                    
                        You forgot to mention the case of Com: Lewis. Commodrs. Rodgers & Porter have recommended Captn. Henry late of the flotilla to some consulship.
                    
                